Order unanimously affirmed without costs. Memorandum: Supreme Court did not err in granting defendant summary judgment dismissing the complaint as untimely under CPLR 215. It is undisputed that defendant intended to strike plaintiff, and thus the complaint sought damages for assault, not negligence (see, Mazzaferro v Albany Motel Enters., 127 AD2d 374, 376; see also, Salimbene v Merchants Mut. Ins. Co., 217 AD2d 991). (Appeal from Order of Supreme Court, Onondaga County, Nicholson, J. — Summary Judgment.) Present — Denman, P. J., Green, Wesley, Balio and Boehm, JJ.